Citation Nr: 0112663	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to December 
1980, and from March 1983 to October 1986.  Further, the 
record reflects that he had service in the Reserves.

This matter is before the Board of  Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which found that new and material evidence had not 
been presented.

This case was previously before the Board in November 2000, 
when it was remanded to comply with the veteran's request for 
a Travel Board hearing.  Thereafter, the veteran provided 
testimony at a personal hearing conducted before the 
undersigned Board Member in February 2001, a transcript of 
which is of record.  Accordingly, a new remand is not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that the RO, in a 
January 2000 rating decision, denied the veteran's claim of 
service connection for spinal stenosis as not well grounded.  
However, the Board notes that Section 7(b) of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), provides that cases denied as not well 
grounded which became final after July 14, 1999, may be 
readjudicated upon the request of the claimant or the 
Secretary's own motion.  General Counsel for VA held in a 
precedential opinion that the agency of original jurisdiction 
(i.e., the RO) should first readjudicate a claim under 
section 7(b) of the VCAA.  VAOPGCPREC 3-2001.  The precedent 
opinions of the VA General Counsel's Office are binding upon 
the Board.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).  
Accordingly, this matter is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  Service connection was originally denied for glaucoma by 
rating decisions issued in April and June 1987.  Although the 
veteran initiated an appeal to these decisions, he did not 
perfect the appeal by filing a timely Substantive Appeal 
after a Statement of the Case was promulgated in July 1987.

2.  Rating decisions issued in November 1995 and January 1996 
found that new and material evidence had not been presented 
to reopen the veteran's claim of service connection for 
glaucoma.  The veteran was informed of both decisions and did 
not appeal.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for glaucoma bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision which found that new and 
material evidence had not been presented to reopen a claim of 
service connection for glaucoma is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1995 & 2000).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for glaucoma, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection was originally denied for 
glaucoma by rating decisions issued in April and June 1987.  
Although the veteran initiated an appeal to these decisions, 
he did not perfect the appeal by filing a timely Substantive 
Appeal after a Statement of the Case was promulgated in July 
1987.  Thereafter, rating decisions issued in November 1995 
and January 1996 found that new and material evidence had not 
been presented to reopen the veteran's claim of service 
connection for glaucoma.  The veteran was informed of both 
decisions and did not appeal.

The evidence on file at the time of the prior decisions 
includes the following:

1)  The veteran's service medical records.  Among other 
things, these records reflect that the veteran's eyes were 
clinically evaluated as normal on his January 1983 enlistment 
examination.  Further, at the time of this examination the 
veteran reported that he had never experienced eye trouble.  
However, during active service the veteran was treated on 
various occasions for eye problems, including suspected 
glaucoma.  On his April 1986 expiration of term of service 
examination, the veteran's eyes were clinically evaluated as 
abnormal.  It was noted on this examination that had been 
prescribed eye drops for glaucoma in September 1985, but that 
an examiner who conducted a July 1986 evaluation doubted that 
the veteran had glaucoma. 

2)  A December 1986 VA medical examination, which included a 
special ophthalmology evaluation.  Following examination of 
the veteran, the examiner stated that the results were 
suggestive of glaucoma, but that follow-up was necessary.

3)  An April 1987 private eye examination report from a Dr. 
Johnson, which did not indicate any acquired eye disability 
for the veteran.

4)  A July 1995 eyeglass prescription form from a Dr. 
Holcombe.  It was noted that no pathology was found on 
ophthalmoscope testing.

5)  Statements from the veteran regarding his in-service 
vision problems.

The record reflects that the original claim of service 
connection was denied because the medical evidence only 
showed "possible" glaucoma; there was no confirmed 
diagnosis of glaucoma.  

The evidence submitted to reopen the veteran's claim includes 
the following:

Private medical records from Carolina Eye Physicians, which 
cover a period from July to August 1999.  Among other things, 
these records appear to indicate that the veteran currently 
has glaucoma.

The veteran has also submitted a duplicate copy of the April 
1987 private eye examination report from Dr. Johnson.  
Further, Dr. Johnson submitted a February 2001 statement 
regarding this examination.  Dr. Johnson noted that on the 
date of the examination, the veteran's vision was 20/20 in 
each eye without correction, and that intraocular pressures 
were 21 in each eye with a C/D ration of 0.5 in each eye.  
Moreover, Dr. Johnson stated that he felt, at that time, that 
the veteran was a glaucoma suspect, but did not definitely 
have glaucoma.  It was also noted that the veteran reported 
at the time that he was not on any medications.

Also on file is a private medical statement from a Dr. 
McGowan dated in February 2001.  Dr. McGowan noted that he 
examined the veteran in July 1999, and that another physician 
at his clinic had previously examined the veteran in May 
1997.  In May 1997, the veteran was diagnosed with ocular 
hypertension.  Dr. McGowan stated that after the July 1999 
examination, he and the veteran discussed the possibility of 
the onset of glaucoma, and that the veteran was advised to 
return for a visual field test.  

At his February 2001 personal hearing, the veteran described 
his in-service eye problems, and the treatment he received 
therefor.  He testified that he was informed at that time 
that he had glaucoma.  Further, he asserted that some of his 
service medical records were missing; i.e., not all of his 
service medical records were on file.  The veteran also 
described his post-service treatment for eye problems, and 
that he was scheduled for a follow-up appointment with Dr. 
McGowan in March.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
service connection legislation.  38 C.F.R. §§ 3.303(c), 4.9. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the VCAA was made law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA [to 
be codified at 38 U.S.C. § 5103A(f)]. 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    


Analysis.  As noted above, service connection was originally 
denied because the veteran did not have a confirmed diagnosis 
of glaucoma, while subsequent decisions found that new and 
material evidence had not been presented to reopen the claim.  
In the instant case, the veteran has submitted medical 
evidence which tends to show that he currently has glaucoma.  
Thus, the veteran has submitted additional evidence which 
addresses the reason for the original denial.  Further, the 
Board finds that the testimony provided by the veteran at his 
personal hearing tends to provide a "more complete picture" 
of the circumstances surrounding the origin of his glaucoma.  
See Hodge at 1363.  Accordingly, the Board finds that this 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  In short, new and 
material evidence has been presented pursuant to 38 C.F.R. 
§ 3.156(a).

For the reasons stated below, the Board finds that additional 
development is necessary regarding the underlying claim of 
entitlement to service connection for glaucoma.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for glaucoma, the 
claim is reopened.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As mentioned above, the VCAA, which was signed into law on 
November 9, 2000, provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Further, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As noted above, the veteran testified at his personal hearing 
that not all of his service medical records were on file.  
Consequently, the Board finds that a remand is necessary in 
order to obtain any such records.

The Board also notes that the service medical records which 
are on file clearly show that the veteran was treated for eye 
problems during service.  Further, the medical evidence on 
file does tend to show that the veteran currently has 
glaucoma.  However, the Board is of the opinion that the 
medical evidence is unclear as to whether the veteran has a 
current, acquired eye disorder that is causally related to 
service.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board 
concludes that a remand is necessary to accord the veteran an 
examination to determine the current nature and etiology of 
his eye problems.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should attempt through 
official channels to determine whether 
there are additional service medical 
records that are not on file, and, if so, 
to secure those records.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for eye 
problems.  After securing any necessary 
release, the RO should obtain those 
records not on file.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his glaucoma.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should express 
an opinion as to whether it is as likely 
as not that the veteran's glaucoma is 
related to service, to include his 
treatment for eye problems therein.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



